In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2574
DAVIN HACKETT,
                                                 Plaintiff-Appellant,
                                 v.

CITY OF SOUTH BEND, et al.,
                                              Defendants-Appellees.
                     ____________________

        Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
        No. 3:17-cv-00278-RLM — Robert L. Miller, Jr., Judge.
                     ____________________

    ARGUED JANUARY 15, 2020 — DECIDED APRIL 16, 2020
                ____________________

   Before BAUER, EASTERBROOK, and HAMILTON, Circuit
Judges.
    HAMILTON, Circuit Judge. Davin Hackett was a police of-
ficer for the City of South Bend. He asserts that the city dis-
criminated and retaliated against him in violation of the Uni-
formed Services Employment and Reemployment Rights Act
of 1994, 38 U.S.C. § 4301 et seq. The district court granted sum-
mary judgment in favor of the city. On appeal, Hackett raises
a new hostile work environment claim. Because this new
2                                                   No. 19-2574

argument was forfeited and Hackett fails to confront the
grounds for the district court’s decision, we aﬃrm.
I. Facts and Procedural History
    Because we review a grant of summary judgment, we pre-
sent the facts in the light most favorable to Hackett, the non-
moving party, but we do not vouch for them. Knopick v. Jayco,
Inc., 895 F.3d 525, 527 (7th Cir. 2018).
    A. Facts
   Hackett was a patrolman in the South Bend Police Depart-
ment from 2006 until his resignation in 2017. During this time,
he also served as a military reservist with the Air National
Guard and worked with aircraft weapons systems.
    In 2014, the police department circulated a job posting for
hazardous device technicians on its bomb squad. In addition
to listing the duties and responsibilities the position entailed,
the notice said that the positions were “probationary and con-
tingent upon” training and certification through the Federal
Bureau of Investigation’s Hazardous Device School. Member-
ship on the bomb squad did not constitute a promotion or im-
mediately aﬀect an oﬃcer’s pay, but it could lead to addi-
tional work and specialty pay after the oﬃcer completed the
certification process.
    Hackett applied but was not among the three oﬃcers se-
lected for the bomb squad positions. He testified that he had
a candid discussion about the selection with the city’s director
of human resources. She told Hackett that he was the most
qualified candidate but was not selected because of his pend-
ing seven-month deployment and future National Guard
commitments.
No. 19-2574                                                      3

     Hackett then filed complaints with the Equal Employment
Opportunity Commission and the United States Department
of Labor alleging that he had been discriminated against on
the basis of his military service. After the Department of La-
bor began investigating the claim, the city changed course and
oﬀered Hackett one of the bomb squad positions. When Hack-
ett joined the bomb squad, however, two of the new members
were informed that one would have to give up his position to
make room for Hackett.
    Even after he was assigned to the bomb squad, Hackett
was never able to participate fully. At his first practice session,
the bomb squad commander—Sergeant Cauﬀman—had
Hackett sit at a desk while others participated in the training.
Hackett tried to attend another session, but the other oﬃcers
on the bomb squad drove away when they saw him. Hackett
called Cauﬀman to confirm the time of the practice, but he re-
ceived no response and left. And unlike other oﬃcers who
started at the same time he did, Hackett did not receive an
oﬃce key or materials explaining the process for attending the
FBI’s Hazardous Device School. Word had spread that Hack-
ett was placed on the bomb squad because of his complaints.
Other oﬃcers resented the fact that someone had to be re-
moved to make room for him. One of the oﬃcers at risk of
losing his spot on the bomb squad posted on Facebook that
Hackett was a “Blue Falcon,” which we are told is military
slang for “buddy f****r.”
   Hackett felt that he was unfairly excluded from bomb
squad training because he stood up for his rights against dis-
crimination based on his military service. He voiced these
concerns to the human resources department and the chief of
police. When the human resources department began
4                                                   No. 19-2574

investigating, Hackett’s direct supervisor told him that he
should not attend bomb squad practices while the investiga-
tion was pending. Soon thereafter, bomb squad practices were
limited to certified technicians, meaning that Hackett would
be unable to participate. Hackett never attended another
bomb squad training.
    In 2015, at roughly the same time as the bomb squad con-
flict, Hackett applied for a promotion to patrol sergeant.
Hackett was deployed with the Air National Guard when ap-
plicants were scheduled to interview and submit samples of
their “best work.” The police department moved Hackett’s in-
terview to accommodate him. Because of his deployment,
however, Hackett was unable to submit his work sample until
several days after the interview. The police department
ranked the applicants based on their interviews and work
samples, but the ranking was done before Hackett’s work
sample was on file. Hackett was ranked sixth, and only the
top three applicants would be recommended for promotion.
But two of the candidates ranked above him were disquali-
fied, and Hackett would have been among the top three re-
maining candidates if his late work sample score had been
added to the initial score. Hackett, however, was not among
the three candidates recommended to the chief of police for
promotion.
    B. District Court Proceedings
    Hackett sued the city alleging unlawful discrimination on
the basis of military status in violation of the Uniformed Ser-
vices Employment and Reemployment Rights Act, 38 U.S.C.
§ 4301 et seq. He alleged that the city retaliated against him by
excluding him from the bomb squad and discriminated
No. 19-2574                                                     5

against him by failing to promote him to sergeant because of
his military deployment.
    The city moved for summary judgment. The district court
granted summary judgment on the retaliation claim, conclud-
ing that the city’s exclusion of Hackett from the bomb squad
did not constitute a materially adverse employment action.
Exclusion from the bomb squad did not cost Hackett pay,
rank, or job duties, and the court found that the future benefits
of membership on the squad were too speculative to support
a claim. The district court also granted summary judgment on
Hackett’s failure-to-promote claim, concluding that no rea-
sonable jury could find that the promotion process was
tainted by any impermissible motive.
II. Analysis
   We review de novo the district court’s grant of summary
judgment. Gates v. Board of Educ., 916 F.3d 631, 635 (7th Cir.
2019). Summary judgment is appropriate where “the movant
shows that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a). In reviewing a grant of summary judg-
ment, “we construe all facts, and draw all reasonable infer-
ences from those facts, in favor of the nonmoving party.”
Gates, 916 F.3d at 636, quoting Whittaker v. Northern Illinois
University, 424 F.3d 640, 645 (7th Cir. 2005) (alterations omit-
ted).
    The refrains of summary judgment are familiar: “a court
may not make credibility determinations, weigh the evidence,
or decide which inferences to draw from the facts.” Johnson v.
Advocate Health & Hospitals Corp., 892 F.3d 887, 893 (7th Cir.
2018), quoting Payne v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003).
6                                                    No. 19-2574

But this standard is easier to recite than to apply. In fact-in-
tensive cases, credibility traps abound, and courts must be
alert to avoid them. Id. at 894. We not only allow but expect
jurors to draw on prior experience in drawing inferences from
the facts. Arreola v. Choudry, 533 F.3d 601, 606 (7th Cir. 2008),
citing United States v. OʹBrien, 14 F.3d 703, 708 (1st Cir. 1994).
We must consider generously the full range of possible infer-
ences, and we aﬃrm the district court only when no reason-
able jury could have found for the plaintiﬀs. See Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
    A. The Uniformed Services Employment and Reemployment
       Rights Act
    The Uniformed Services Employment and Reemployment
Rights Act is the current version of a long line of federal stat-
utes that have protected uniformed service members from
employment discrimination. See Crews v. City of Mt. Vernon,
567 F.3d 860, 864 (7th Cir. 2009), citing the Veterans’
Reemployment Rights Act of 1974; see also 20 C.F.R. § 1002.2
(tracing lineage of veterans’ employment protection statutes
back to Selective Training and Service Act of 1940). This case
involves three distinct varieties of claims under the Act:
(1) discrimination based on service obligation; (2) retaliation
for invoking rights provided by the Act; and (3) hostile work
environment based on protected status.
    The Act’s antidiscrimination provision provides in rele-
vant part: “A person who … has an obligation to perform ser-
vice in a uniformed service shall not be denied … any benefit
of employment by an employer on the basis of that … obliga-
tion.” 38 U.S.C. § 4311(a). A “benefit of employment” includes
“the terms, conditions, or privileges of employment, includ-
ing any advantage, profit, privilege, gain, status, account, or
No. 19-2574                                                     7

interest … that accrues by reason of an employment contract
or agreement or an employer policy … .” § 4303(2). The em-
ployee bears the burden of proving that the employer’s action
was motivated at least in part by the employee’s service or
obligations, at which point the burden shifts to the employer
to show that the action would have been taken anyway.
§ 4311(c)(1).
     Like most employment discrimination statutes, the Act
also expressly protects employees from retaliation from their
employers for invoking the Act’s protections: “an employer
may not discriminate in employment or take any adverse em-
ployment action against any person because such person ...
has taken an action to enforce a protection … or has exercised
a right” provided by the Act. 38 U.S.C. § 4311(b). We have in-
terpreted the term “adverse employment action” in parallel
with that term’s meaning in Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq. See Crews, 567 F.3d at 869. “Ma-
terially adverse actions include termination, demotion accom-
panied by a decrease in pay, or a material loss of benefits or
responsibilities, but do not include ‘everything that makes an
employee unhappy.’” Id., quoting Lapka v. Chertoﬀ, 517 F.3d
974, 986 (7th Cir. 2008). In the context of retaliation claims, an
employment action may be considered “materially adverse”
if it “well might have dissuaded a reasonable worker from
making or supporting a charge of discrimination.” Burlington
Northern & Santa Fe Railway Co. v. White, 548 U.S. 53, 68 (2006)
(quotation marks omitted) (applying Title VII retaliation pro-
vision), quoting Rochon v. Gonzales, 438 F.3d 1211, 1219 (D.C.
Cir. 2006), in turn quoting Washington v. Illinois Dep’t of Reve-
nue, 420 F.3d 658, 662 (7th Cir. 2005). A plaintiﬀ must also
show that the retaliatory action was motivated at least in part
by his or her invocation of rights and protections provided by
8                                                     No. 19-2574

the Act, at which point the burden shifts to the employer to
prove that it would have taken the adverse employment ac-
tion anyway. 38 U.S.C. § 4311(c)(2).
    We have not decided whether hostile work environment
claims are cognizable under the Act, but we assume for the
purpose of this appeal that they are. As described above, the
Act states that a “benefit of employment” includes “the terms,
conditions, or privileges of employment.” Id. § 4303(2). This is
the same language used in Title VII and the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., that provides
the textual basis for hostile work environment claims under
those statutes. See Meritor Sav. Bank, FSB v. Vinson, 477 U.S.
57, 64 (1986) (hostile work environment claims cognizable un-
der Title VII); Ford v. Marion Cty. Sheriﬀʹs Oﬃce, 942 F.3d 839,
852 (7th Cir. 2019) (hostile work environment claims cogniza-
ble under ADA). Congress specifically added this language to
the Act just months after the Fifth Circuit had held that hostile
work environment claims were not cognizable precisely be-
cause the Act lacked this exact term. Compare Pub. L. No. 112-
56, § 251, 125 Stat. 711, 729 (2011) (amending 38
U.S.C. § 4303(2)), with Carder v. Continental Airlines, Inc., 636
F.3d 172, 178–79 (5th Cir. 2011).
    A plaintiﬀ bringing a hostile work environment claim
must prove that: (1) he was subject to unwelcome harassment;
(2) the harassment was based on his protected status; (3) the
harassment was suﬃciently severe or pervasive so as to alter
the conditions of his employment and created a hostile or
abusive atmosphere; and (4) there is a basis for employer lia-
bility. Luckie v. Ameritech Corp., 389 F.3d 708, 713 (7th Cir.
2004) (Title VII), citing Williams v. Waste Mgmt. of Ill., 361 F.3d
1021, 1029 (7th Cir. 2004).
No. 19-2574                                                      9

   B. Forfeiture of the Hostile Work Environment Claim
    The only claim Hackett raises in his appellate brief is one
he did not raise in the district court. Hackett argues on appeal
that he was subjected to a hostile work environment. But by
failing to bring this argument before the district court, Hack-
ett has forfeited it. Gates, 916 F.3d at 641. In his brief opposing
summary judgment, Hackett asserted only two claims: (1) a
retaliation claim based on his invocation of his rights under
the Act and his eﬀective exclusion from the bomb squad; and
(2) a discrimination claim based on the failure of the city to
promote him to sergeant.
    The conduct underlying Hackett’s newly raised hostile
work environment claim is the same as that underlying his
retaliation claim, but these are legally distinct theories with
diﬀerent elements. At summary judgment, though not neces-
sarily in a complaint, a plaintiﬀ needs to spell out these dis-
tinct theories separately, at least to the extent that the brief
gives the district judge fair notice that the theory is being as-
serted. See id. (reversing summary judgment on Title VII hos-
tile environment claim but holding that retaliation claim
based on the hostile conduct was waived); Puﬀer v. Allstate Ins.
Co., 675 F.3d 709, 719–20 (7th Cir. 2012) (aﬃrming summary
judgment; plaintiﬀ presenting Title VII claim on pattern-or-
practice theory could not pursue new disparate-impact the-
ory on appeal). Because the hostile work environment claim
was not raised in the district court, we will not consider it on
appeal.
   C. Forfeiture of Arguments for Reversing Summary Judgment
   Hackett’s brief on appeal does not actually engage with
the district court’s stated reasons for granting summary
10                                                           No. 19-2574

judgment on his retaliation and discrimination claims. A few
headings make passing references to retaliation and the fail-
ure to promote. But Hackett does not tell us what constituted
an “adverse employment action” or describe how the specific
measures taken against him might rise to the level of adverse
action. Hackett does not mention Burlington Northern & Santa
Fe Railway Co. v. White, 548 U.S. 53 (2006), or otherwise ad-
dress the district court’s reasoning that, in the absence of ef-
fects on pay, benefits, or immediate job prospects, Hackett
could not show any materially adverse employment action.1
Indeed, neither the word “retaliation” nor any variant of it ap-
pears in the body of the brief’s argument section. Nor does
Hackett address the causal relationship between his military
service and the police department’s decision not to promote
him to sergeant. He does not tell us how a reasonable jury
could conclude that the alleged scoring error was motivated
at least in part by his military service, as he must to prevail.
See Velazquez-Garcia v. Horizon Lines of Puerto Rico, Inc., 473
F.3d 11, 17 (1st Cir. 2007).


     1 The material-adversity standard articulated by the district court—
focusing exclusively on rank, pay, and immediate job opportunities—may
well have been too narrow as applied to retaliation claims. Recall that for
retaliation claims, an employment action can be “materially adverse” if it
“well might have dissuaded a reasonable worker from making or support-
ing a charge of discrimination.” White, 548 U.S. at 68 (quotation marks
omitted) (applying Title VII retaliation provision). Determining whether
an action has the power to persuade requires sensitivity to the particular
circumstances of the employee. See Washington v. Illinois Depʹt of Revenue,
420 F.3d 658, 662 (7th Cir. 2005). And the Act’s discrimination provision—
which the retaliation serves to protect—covers service members regarding
“benefits of employment,” defined broadly to include any “advantage,
profit, privilege, gain, status, account, or interest.” 38 U.S.C. § 4303(2).
No. 19-2574                                                     11

    An appellant who does not address the rulings and rea-
soning of the district court forfeits any arguments he might
have that those rulings were wrong. Webster v. CDI Indiana,
LLC, 917 F.3d 574, 578 (7th Cir. 2019); Klein v. OʹBrien, 884 F.3d
754, 757 (7th Cir. 2018) (“[A]n appellate brief that does not
even try to engage the reasons the appellant lost has no pro-
spect of success.”); see also Ulrey v. Reichhart, 941 F.3d 255, 260
(7th Cir. 2019). It is not enough for Hackett to tell us that he is
“advancing the same arguments he made in the district
court.” Appellant’s Br. at 16. For us to consider those argu-
ments, he needed to present them, not just gesture at them.
     In short, on appeal Hackett relies on an entirely new hos-
tile environment theory, and on the claims he presented to the
district court, he has failed to engage with the district court’s
reasoning, let alone shown there was any reversible error. The
judgment of the district court is
                                                     AFFIRMED.